Citation Nr: 9919904	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to assignment of a higher evaluation for 
residuals of a service-connected fracture of the left 
navicular with traumatic arthritis, currently rated as 10 
percent disabling. 

4.  Entitlement to assignment of a compensable evaluation for 
service-connected residuals of a right inguinal hernia 
repair.

5.  Entitlement to a 10 percent rating prior to March 31, 
1997, for multiple noncompensable service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in January 1996, after which the RO issued a 
statement of the case that same month.  The veteran perfected 
his appeal in July 1996.  The veteran testified at an RO 
hearing in August 1996.

Entitlement to service connection for hypertension is 
addressed the REMAND portion of this decision.  In view of 
the following decision of the Board with regard to the 
increased rating for left ankle disability, the issue of 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is moot. 


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
suffers from hearing loss disability as defined for VA 
benefit purposes. 

2.  Both prior to and since March 31, 1997, the veteran's 
service-connected residuals of a fracture of the left 
navicular with traumatic arthritis have been manifested by 
moderate limitation of motion.  

3.  The veteran's service-connected residuals of a right 
inguinal hernia repair do not result in recurrent symptoms or 
need for use of a truss or belt.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1998).

2.  The criteria for entitlement to assignment of a 10 
percent evaluation prior to March 31, 1997, for residuals of 
a fracture of the left navicular with traumatic arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5271 (1998).

3.  The criteria for entitlement to assignment of a 
disability rating in excess of 10 percent for residuals of a 
fracture of the left navicular with traumatic arthritis, 
either prior to or since March 31, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (1998).

4.  The criteria for entitlement to assignment of a 
compensable evaluation for service-connected residuals of a 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well-grounded.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There 
is no medical evidence that the veteran suffers from hearing 
loss within the meaning of this definition.  

On the contrary, an authorized audiological evaluation in 
August 1995 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
10
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  

Based on the medical evidence of record, the Board must find 
that there is no medical evidence of hearing loss disability 
as defined by regulation.  Without evidence of a current 
disability, the veteran's hearing loss claim is not well-
grounded.  38 U.S.C.A. § 5107(a). 

II.  Claims for Higher Evaluations

The remaining issues before the Board involve claims for 
higher evaluations. The veteran is appealing the original 
assignment of disability evaluations following an award of 
service connection, and, as such, the claims for assignment 
of higher evaluations are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  After reviewing 
the various VA medical records and examination reports, the 
Board finds that the duty to assist the veteran with these 
claims has been met.  38 U.S.C.A. § 5107(a). 

A.  Residuals of a Fracture of the Left Navicular with 
Traumatic Arthritis

The veteran sustained an injury of the left ankle in service.  
More recently, during a VA examination in August 1995 which 
revealed the veteran's posture and gait to be normal, an 
examiner indicated that the veteran had no abnormalities of 
the extremities and that the veteran was able to move all 
extremities without limitation of motion.  The diagnoses 
included history of a fracture of the left foot.  

During a VA examination in September 1995, the veteran 
complained of foot problems with overuse, including pain and 
swelling with walking and running, and of problems associated 
with weather changes.  He indicated that he was having 
trouble as a reservist because the problems associated with 
his foot were interfering with his ability to exercise.  
Physical examination revealed the veteran was able to 
ambulate without difficulty.  He was able to toe and heel 
walk and squat.  There was no swelling or deformity in the 
foot and no tenderness or soreness or pain to palpation.  The 
veteran also had excellent range of motion in the foot.  The 
diagnosis was residual fracture of the left tarsal navicular.  
X-ray examination that month revealed minimal arthritis.  

In a December 1995 statement the veteran indicated that he 
was unable to run or exercise without pain or swelling, and 
during a hearing in August 1996 the veteran similarly 
complained of foot pain and swelling which precluded him from 
standing on a ladder.  A November 1996 entry, moreover, 
documents complaints of pain and swelling at the site of the 
fracture of the left navicular associated with exercise.   

During a March 1997 examination, the veteran again 
articulated complaints of soreness and pain and tenderness in 
the foot with certain prolonged activities; he also indicated 
that weather changes bothered him "to some degree."  He 
indicated that he was able to stand and walk about one half 
of an hour at a time and that climbing was extremely 
difficult.  Physical examination revealed some pain and 
tenderness.  There was no swelling, deformity, or 
instability, however, and the veteran demonstrated excellent 
range of motion in the ankle.  The examiner diagnosed 
residual fracture and concluded that the veteran's symptoms 
were related to his service connected injury.  

The veteran again underwent an examination in June 1997.  The 
veteran indicated at that time that he did not use a cane or 
braces.  He was able to ambulate without difficulty.  
Examination revealed tenderness and soreness, characterized 
as very mild, no deformity, no instability, and no pain with 
motion.  The veteran was able to dorsiflex to 15 degrees and 
plantar flex to 45 degrees.  He also was able to raise onto 
his toes and heels and squat with pain.  

During a VA examination in July 1997, the veteran complained 
of left mid foot pain.  The veteran indicated that this 
precluded labor and that the pain precluded him from climbing 
ladders or stairs or from prolonged standing or walking.  
Examination revealed full range of motion and no pain on 
range of motion.  There was no edema, and muscle strength was 
normal.  The veteran was able to carry a heavy bag (about 10 
pounds) without any antalgic gait.  It was that examiner's 
conclusion that she could not correlate the clinical findings 
with the veteran's physical complaints.

The Board notes here that the December 1995 rating decision 
from which the present appeal arises assigned a 
noncompensable rating for the veteran's left ankle 
disability, effective from July 26, 1995.  By subsequent 
rating decision dated in April 1997, the RO increased the 
rating to 10 percent, effective from March 31, 1997.  The 
Board must consider, therefore, whether a compensable rating 
(10 percent or higher) was warranted prior to March 31, 1997, 
and whether a rating in excess of 10 percent is warranted 
thereafter. 

The residuals of a fracture of the left navicular with 
traumatic arthritis are evaluated under diagnostic codes 5010 
and 5271.  Arthritis due to trauma, substantiated by x-ray 
evidence, like degenerative arthritis, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code.  When limitation of motion is otherwise noncompensable, 
a 10 percent evaluation is available for a joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Limitation of motion of the ankle warrants a 10 percent 
evaluation if moderate and a 20 percent evaluation if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271. Moreover, the VA's 
regulations, under 38 C.F.R. §§ 4.40 and 4.45, recognize that 
functional loss of a joint may result from pain on motion or 
use, when supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-7 (1995); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), and 38 C.F.R. § 4.59 
(which addresses the evaluation of arthritis and recognizes 
that painful motion is an important factor of disability, 
entitled to at least the minimum applicable evaluation).

Although the most recent VA examiner appears to have 
disassociated the veteran's complaints from the service-
connected injury, an earlier VA examiner provided a contrary 
conclusion.  The Board resolves reasonable doubt in the 
veteran's behalf in concluding that his complaints of pain 
associated with the site of the ankle injury are related to 
his service connected disability.   

Examination and treatment records reveal only slight 
limitation of motion.  In this regard, the Board notes here 
that normal dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   The 
June 1997 examination showed full plantar flexion and 15 
degrees dorsiflexion.  The Board does not view this as 
evidence of more than slight limitation of motion and would 
thus not be compensable under Diagnostic Code 5271.  However, 
under Diagnostic Code 5010 (which refers back to Diagnostic 
Code 5003), if the limitation of motion is noncompensable 
under the appropriate diagnostic criteria, a 10 percent 
rating is to be assigned is nevertheless to be assigned if 
confirmed by clinical findings.  The Board finds that the 
interplay of these Codes provides a basis for a 10 percent 
rating, but no higher.   

As noted earlier, incorporated within the veteran's overall 
claim also is a claim for a compensable evaluation prior to 
March 31, 1997, the date assigned by the RO in the course of 
this appeal as the effective date for the current 10 percent 
evaluation in effect.  Prior to that date the veteran had 
already articulated ongoing complaints of pain associated 
with prolonged activities, and a September 1995 examination 
revealed arthritis of the affected area, albeit minimal.  
This suggests to the Board that prior to March 31, 1997, the 
veteran also demonstrated sufficient disability to warrant a 
10 percent evaluation under the holdings of DeLuca and 
Lichtenfels.  A 10 percent evaluation, therefore, is 
warranted prior to March 31, 1997, for residuals of a 
fracture of the left navicular with traumatic arthritis.  

At not time, however, has it been shown that the veteran's 
left ankle disability warrants a rating in excess of 10 
percent.  There is simply no evidence of marked limitation of 
motion, even considering additional functional loss due to 
pain, fatigue, incoordination and weakness. 

B.  Residuals of a Right Inguinal Hernia Repair

Residuals of a right inguinal hernia repair is evaluated as 
noncompensable under diagnostic code 7338.  Inguinal hernia 
warrants a noncompensable evaluation where it is not 
operated, but remediable, and warrants a 10 percent 
evaluation if postoperative recurrent, readily reducible and 
well supported by truss or belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

Although the veteran underwent hernia repair in service, 
examination has not revealed recurrent symptoms or need for 
use of a truss or belt.  A VA examination in August 1995 
revealed the presence of a remote herniorrhaphy scar on the 
right inguinal, without bulging or tenderness over the area.  
The veteran claimed to have some soreness on exertion, but 
examination revealed no abnormality.  

The veteran has articulated various urinary complaints, 
including incontinence.  Although he has undergone various 
examinations, including a urological examination in July 
1997, the claims file does not reveal any medical evidence 
linking the veteran's complaints in this respect to his prior 
hernia.  Moreover, a July 1997 neurological examination 
report reflects a conclusion that the veteran's complaints 
may have some neurological basis, and a report of a 
contemporaneous urological examination indicates that the 
veteran's complaints are difficult to explain and may require 
psychological evaluation.  This evidence suggest that the 
veteran's complaints whatever their actual etiology are 
likely unrelated to a prior herniorrhaphy.  

The Board has considered a higher evaluation under the rating 
applicable to painful scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  However, inasmuch as the August 1995 
VA examination revealed that the area was not painful, a 
higher evaluation under that provision is not warranted.  
Because the veteran's disability does not result in 
compensable symptomatology, a higher evaluation is not 
warranted.  


ORDER

Entitlement to assignment of a 10 percent rating prior to 
March 31, 1997, for service-connected residuals of a fracture 
of the left navicular with traumatic arthritis is warranted.  
To this extent, the appeal is granted. 

The veteran's claim of entitlement to service connection for 
hearing loss is not well-grounded.  Entitlement to assignment 
of a rating in excess of 10 percent, either prior to or since 
March 31, 1997, for service-connected residuals of a fracture 
of the left navicular with traumatic arthritis is not 
warranted.  Entitlement to assignment of a compensable 
evaluation for service-connected residuals of a right 
inguinal hernia repair is not warranted.  To this extent, the 
appeal is denied. 



REMAND

Service medical records include references to elevated blood 
pressure readings, and post-service medical records refer to 
a history of hypertension.  Since a diagnosis of hypertension 
and its time of onset involve medical questions, the Board 
believes that further development in this regard is necessary 
to allow for informed appellate review. 

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded an 
examination by an appropriate examiner 
for the purpose of determining the nature 
and etiology of any hypertensive disease.  
After reviewing the evidence associated 
with the claims file and after examining 
the veteran, the examiner should indicate 
whether the veteran suffers from 
hypertension and, if so, whether it is at 
least as likely as not that hypertension 
was present in service.  The examiner's 
attention is directed, in particular, to 
a March 1989 examination report that 
reflects a conclusion that the veteran 
was hypertensive, but that a repeat blood 
pressure reading was normal.  The claims 
file must be made available to the 
examiner for review.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.  

The veteran and his representative are free to submit 
additional evidence and argument in support of the 
hypertension issue. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

